Citation Nr: 0509495	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  00-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder (claimed as low back pain and a spine 
disorder).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) (also claimed as a sleep 
disorder, memory loss, and difficulty concentrating).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin rash, to include as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches and dizziness, to include as due to an undiagnosed 
illness.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart disorder.


6.  Entitlement to service connection for generalized joint 
pain as due to an undiagnosed illness.

7.  Entitlement to service connection for a right foot 
disorder.

8.  Entitlement to service connection for residuals of a left 
hip injury.

9.  Entitlement to service connection for a gastrointestinal 
disorder.

10.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness 
(claimed as shortness of breath).

11.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed disorder.

12.  Entitlement to service connection for vision problems, 
to include as due to an undiagnosed illness.

13.  Entitlement to service connection for 
hypothyroidism/Graves disease.

14.  Entitlement to service connection for left hand and arm 
numbness, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had a period of inactive duty training lasting 
nearly four months soon after her September 1975 reserve 
component enlistment, and additional reserve component 
service thereafter.  She had active service from October 1990 
to May 1991, including service in the Southwest Asia Theatre 
of Operations.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims 
at issue.  The veteran's timely disagreement with those 
denials was received by VA in June 2000.  The RO issued a 
statement of the case (SOC) in June 2000.  The veteran's 
timely substantive appeal was received in September 2000.  

During the pendency of this appeal, the veteran moved, and 
her claims file was transferred to the jurisdiction of the 
Detroit, Michigan RO.

In her September 2000 substantive appeal, the veteran 
requested a Travel Board hearing.  In November 2004, the RO 
attempted to contact the veteran to schedule the Travel Board 
hearing.  However, the letter was returned to the RO marked 
"moved."  The RO contacted the veteran's representative.  
Unfortunately, the veteran's representative was also unable 
to contact the veteran.  The veteran's claims file was 
transferred to the Board, and the Board attempted to contact 
the veteran but the mail was again returned.  The Board again 
contacted the veteran's representative to determine if a new 
address had been obtained, but no updated address information 
was available.  The veteran's representative indicated that 
an attempt had been made to obtain the veteran's new address 
through an Internet search, but no address was found.  An 
attempt has been made to afford the veteran her right to a 
hearing.  Appellate review may proceed.




FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the multiple issues addressed in 
this decision has been obtained, and all statutory duties to 
the veteran have been met, to the extent possible, given that 
the veteran has apparently moved without notifying VA of her 
current address.

2.  A June 1997 rating decision which denied claims of 
entitlement to service connection for a back disorder, a skin 
rash, a heart disorder, and headaches, on the basis that 
there was no medical evidence or opinion linking those 
disorders, if present, to the veteran's service, became final 
in the absence of timely disagreement or appeal.

3.  Additional evidence obtained since the June 1997 rating 
decision, including VA outpatient clinical records and the 
reports of VA examinations conducted in February 1999, fails 
to establish any link, or nexus, between the veteran's 
service and a back disorder, a skin rash, a heart disorder, 
or headaches, and thus the additional evidence is not 
material to those claims, and need not be considered in order 
to fairly decide the merits of these claims under the 
applicable laws and regulations. 

4.  A June 1997 rating decision which denied a claim of 
entitlement to service connection for PTSD on the basis that 
the veteran's stressors had not been verified and that there 
was no medical evidence linking the veteran's PTSD to her 
service became final in the absence of timely disagreement or 
appeal; however, the governing regulations have been 
liberalized, and the claim is reopened.

5.  The veteran's descriptions of her stressors is consistent 
with the generally-known facts about the Persian Gulf 
conflict.  

6.  The medical opinion of record establishes that the 
veteran has PTSD as a result of her active service during the 
Persian Gulf conflict.

7.  There is no current medical diagnosis of generalized 
joint pain, a gastrointestinal disorder, or a respiratory 
disorder.

8.  There is no clinical evidence or opinion linking a 
diagnosis of sinusitis or recurrent sinusitis, vision 
problems, to include floaters, a right foot disorder, 
residuals of a left hip injury, hypothyroidism/Graves' 
disease, or left hand and arm numbness, to the veteran's 
active service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received, the 
June 1997 rating decision which denied entitlement to service 
connection for a back disorder, skin rash, headaches, and a 
heart disorder, and which become final, is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(1998).

2.  New and material evidence having been received, the June 
1997 rating decision which denied entitlement to service 
connection for PTSD, which become final, is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(1998).

3.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2004).

4.  The criteria for service connection for generalized joint 
pain, a right foot disorder, residuals of a left hip injury, 
a gastrointestinal disorder, a respiratory disorder, 
sinusitis, vision problems, hypothyroidism/Graves' disease, 
or left arm and hand numbness, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.655 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that she is entitled to 
service connection for each claimed disorder, and that new 
and material evidence warrants reopening each of the 
previously-denied claims.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The claims on 
appeal, including the requests to reopen previously-denied 
claims, were submitted in 1998, more than a year prior to the 
enactment of the VCAA, but no final decision had been 
rendered at the time of enactment of the VCAA, so the VCAA is 
applicable to the claims on appeal, except as to the 
determinations as to new and material evidence.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initially, in a June 1997 rating decision, the veteran was 
advised of the criteria for service connection, including the 
criteria specific for Persian Gulf veterans.  She was advised 
that no further development regarding her claim of service 
connection for a psychiatric disorder could be conducted 
until she returned a PTSD questionnaire to more fully 
describe her stressors.  The RO sought verification of the 
veteran's stressors from the U.S. Armed Services Center for 
Unit Records Research (CURR), and the response from that 
agency is of record.

The March 2000 rating decision on appeal described the 
criteria for new and material evidence, explained that a 
diagnosed medical disorder could not be considered an 
undiagnosed illness for purposes of criteria for service 
connection applicable to Persian Gulf veterans, and explained 
that a current medical diagnosis or a claimed disorder was a 
required criterion for service connection.  

By a letter issued in December 2000, soon after enactment of 
the VCAA, the RO advised the veteran of the status of her 
claims, the criteria required for an award of service 
connection, and the types of evidence she could submit to 
substantiate her claims, to include lay statements.  In 
August 2001, the veteran was afforded an additional 
opportunity to identify VA and non-VA clinical providers.  

In January 2004, additional VA examinations were scheduled 
for the veteran, but she did not report for those 
examinations.  In June 2004, VA examinations were again 
scheduled for the veteran, to be conducted in August 2004, at 
a different VAMC, as it was believed that the veteran had 
moved.  She did not report for those examinations.

In a September 2004 supplemental statement of the case 
(SSOC), the veteran was advised of the complete text of 
38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA.  There is no evidence of record to reflect that 
this SSOC was returned to the RO.  This SSOC advised the 
veteran that she had failed to report for VA examination.  

In November 2004, the RO issued a letter specifically 
advising the veteran of the status of her claims, the duties 
to assist and notify the veteran under the VCAA, and the 
evidence required to substantiate her claims.  The RO also 
issued a letter advising the veteran that she had requested a 
Travel Board hearing, asking her to indicate whether she 
still wished to have that hearing, and the letter provided 
information about the types of Board hearings available.  The 
claims file reflects that both of these letters were returned 
to the RO, marked "MOVED."  When the letters to the veteran 
were returned, the RO sought the assistance of the veteran's 
representative, but the representative was not able to 
contact the veteran.  

In February 2005, the Board attempted to contact the veteran.  
That correspondence was returned, marked, "not deliverable 
as addressed, unable to forward."  When the Board was unable 
to contact the veteran, the Board asked the veteran's 
representative if a new address for the veteran had been 
obtained.  No updated address was provided to the Board.  The 
veteran is not receiving any VA benefits at this time, so 
there is no financial information which might assist the RO 
or the Board to contact the veteran.  

VA has attempted to afford the veteran additional clinical 
examination, the requested hearing, and all appropriate 
notices under the VCAA.  Because the veteran has relocated 
without advising VA or her representative of a current 
address, no further notice can be provided.  Under the 
circumstances, it would be futile to Remand the claim for 
further development.

The communications of record demonstrate that VA has 
attempted to comply with VCAA requirements to notify and 
assist the claimant.  Although the veteran has apparently not 
received notice of the provisions of 38 C.F.R. §  3.159, VA 
has attempted to provide such notice.  The Board is not 
precluded from completing appellate review.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The multiple notices provided to the appellant clearly would 
have satisfied the duty to notify the veteran of applicable 
law and regulations and of the evidence required to 
substantiate the claim for an increased evaluation, if the 
veteran has received those notices.  The notifications 
clearly advised the appellant to identify or submit any 
relevant evidence, and the appellant did request additional 
VA examination, submit statements, and request a hearing 
before the Board.  The content of the notices, if the veteran 
had received all the notices issued, would have fully 
complied with the requirements of 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
afforded numerous opportunities to submit additional 
evidence, and notice of the complete text of 38 C.F.R. 
§ 3.159, as revised to implement the VCAA, although it 
may not have reached the veteran.  The Board finds that 
the claimant has indeed been notified that she should 
provide or identify any and all evidence relevant to the 
claim.  

In this case, because VA attempted to meet each of the four 
content requirements of a VCAA notice, and because it would 
be futile to continue to send notices until the veteran 
contacts VA to provide a current address, no further attempt 
to comply with the VCAA is required.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims at issue here.  

Laws and regulations applicable to service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include a chronic organic disease of the 
nervous system, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  In the absence of medical evidence of 
a current claimed disorder, service connection may not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

Provisions specific to Persian Gulf veterans

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2006 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A "qualifying chronic disability" for purposes of 
38 U.S.C.A. § 1117 is a chronic disability resulting from (A) 
an undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C), any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C. § 1117(a)(2) (West 2002); 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) (2004).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i)).  A chronic disability for purposes of 
38 U.S.C.A. § 1117 is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3). 



Requests to reopen previously-denied claims of entitlement to 
service connection 

By a claim submitted in September 1993, the veteran sought 
service connection for several disorders, including a back 
disorder, PTSD, a skin rash, a heart disorder, and headaches, 
among other disorders.  By a rating decision prepared in 
March 1994 and issued in April 1994, those claims were 
denied.  However, no service medical records had been 
obtained at that time and the RO prepared additional rating 
decisions, including a rating decision issued in June 1997, 
which also denied those claims.  The veteran did not disagree 
with those determinations, and the denial of those claims 
became final in June 1998.

In July 1998, the veteran submitted a request to reopen those 
claims for service connection.  The Board does not have 
jurisdiction to consider a previously-adjudicated claim 
unless new and material evidence is presented.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  "Material 
evidence" means evidence that bears directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order that the merits of the claim may be 
fairly decided.  38 C.F.R. § 3.156(a) (2001); see Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  No other 
standard than that articulated in the regulation applies to 
the determination in this case.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Although 38 C.F.R. § 3.156(a) has been amended, the amended 
version is effective only for applications to reopen filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45, 629 
(August 29, 2001).  Thus, it does not apply to this appeal, 
submitted in July 1998.

If evidence submitted following the June 1997 denials of the 
claims is found to be "new" (that is, not of record at the 
time of the last final disallowance of the claim and not 
merely redundant or cumulative of other evidence that was 
then of record), the Board must then determine whether the 
"new" evidence is material to the claims at issue, under 
the standard for determining new and material evidence in 
effect at the time the appellant submitted the July 1998 
request to reopen the claims.  Vargas-Gonzalez, 12 Vet. App. 
at 327; 38 C.F.R. § 3.156(a) (2000).  

To be probative, material evidence also must be competent on 
the particular issue to which it pertains.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993)).  Therefore, when a proposition is medical in 
nature, 
such as one concerning medical nexus, etiology, or diagnosis, 
then medical, rather than lay, evidence is required.  Voerth 
v. West, 13 Vet. App. 117, 120 (1999); cf. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (evidence proceeding from a 
non-medical source competent to prove non-medical 
propositions).  For the limited purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

1.  Request to reopen claims for skin, heart, back, or 
headache disorders

The evidence prior to the June 1997 rating decision failed to 
establish that there was a medical diagnosis of a back 
disorder or a headache disorder.  Although PTSD, a skin 
disorder, and a heart disorder were diagnosed, there was no 
corroboration of the veteran's stressors, and no clinical 
evidence or opinion linking a skin disorder or a heart 
disorder to the veteran's military service or to any service-
connected disability.  

The additional evidence obtained since the June 1997 rating 
decision includes VA outpatient treatment records and the 
report of VA examination conducted in February 1999.  
However, that additional evidence is devoid of opinion 
linking a current skin disorder, heart disorder, back 
disorder, or headache disorder to the veteran's service.  The 
report reflects medical diagnosis of PTSD and includes an 
opinion that the veteran's PTSD is linked to her service.

In the absence of evidence or opinion linking a current skin 
disorder, heart disorder, back disorder, or a headache 
disorder to the veteran's service, the additional VA clinical 
records and the report of the February 1999 VA examination 
are merely cumulative or redundant of the previous evidence, 
and are not material to substantiate the veteran's claim that 
the claimed disorders had their onset during her active 
service or resulted from her active service.  As such, this 
evidence does not bear directly and substantially on the 
claims for service connection.  Accordingly, this evidence 
does not meets the criteria for new and material evidence as 
in effect when the veteran submitted the claim that was, in 
effect, the request to reopen the claims for service 
connection for a skin disorder, heart disorder, back 
disorder, or headache disorder, those claims are not 
reopened.

2.  Request to reopen claim for service connection for PTSD

The examiner who conducted a February 1999 VA examination 
assigned a diagnosis of PTSD, chronic, and related that 
disorder to the veteran's Persian Gulf service.  This medical 
opinion, considered together with revision during the 
pendency of this appeal of 38 C.F.R. § 3.304(f), the 
provision governing claims of entitlement to service 
connection or PTSD, is new and material evidence to reopen 
the claim for service connection for PTSD, 

As new and material evidence has been received since the June 
1997 rating decision, with regard to the veteran's claims of 
entitlement to service connection for PTSD, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Once a claim has been reopened, the Board must determine 
whether all duties to assist the veteran to develop the claim 
have been met.  If so, then the claim may be decided on the 
merits.  In this case, as discussed above, all duties to 
assist have been met, and the Board will proceed to discuss 
the claim on the merits. 

Law and regulations governing claims for service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In order to establish 
service connection for a claimed disability on a secondary 
basis, there must be (1) medical evidence of a current 
disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

In the absence of medical evidence of a current claimed 
disorder, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).


Analysis on the merits

1.  Claim for service connection for PTSD

At the time of her December 1993 VA examination, the veteran 
reported that her military occupational specialty was to set 
up mobile army hospital (MASH) units.  She reported that her 
company was within five miles of direct fire, and that she 
saw many casualties, both wounded and dead, during the actual 
combat.  She reported intrusive thoughts of Desert Storm.  
Her service medical and personnel records confirm that she 
was assigned to a MASH unit.  The examiner concluded that the 
veteran met the criteria for assignment of a diagnosis of 
PTSD, chronic although the disorder was relatively mild, as 
she had a full array of PTSD symptoms including re-
experiencing, numbness, avoidance, and arousal.

VA outpatient treatment records dated in 1998 disclose that 
the veteran sought mental health treatment and a diagnosis of 
PTSD was assigned.

At the time of her February 1999 VA examination, the veteran 
reported inability to sleep because of nightmares and 
intrusive thoughts of seeing accidents in which soldiers were 
injured and various combat injuries.  The examiner noted that 
the veteran experienced daily flashbacks from the war 
including flashbacks of helicopters and olfactory 
hallucinations.  The examiner noted that the veteran was 
pursuing outpatient therapy including taking medication and 
seeing a counselor monthly, and again assigned a diagnosis of 
PTSD

By a letter dated in November 1999, U.S. Armed Services 
Center for Unit Records Research (CURR) indicated that it was 
unable to verify the veteran's stressors because available 
documentation concerning the activities of the 475th Mobile 
Army Surgical Hospital (MASH) was limited.  The stressors 
described by the veteran are entirely consistent with her 
MOS, with the known location of the MASH unit, which must be 
located reasonably near locations where combat is anticipated 
or occurring, and are certainly consistent with generally 
available and known facts about the Persian Gulf conflict.  
The kinds of stressors the veteran has described, seeing 
service members injured in accidents and from combat, are 
anecdotal, that is, it would be difficult for the veteran to 
verify that she was present when casualties were treated.  
However, it is known that there were service members killed 
and injured during the Persian Gulf conflict, and it is known 
that injured service members were treated at the MASH unit.  
Resolving reasonable doubt in the veteran's favor, the 
veteran's described stressors should be considered verified.

VA has changed the criteria set forth in 38 C.F.R. § 3.304(f) 
pertaining to service connection for PTSD twice during the 
pendency of this appeal.  See Direct Service Connection 
(Post-Traumatic Stress Disorder), 64 Fed. Reg. 32,808 (June 
18, 1999); Post-Traumatic Stress Disorder Claims Based on 
Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f) (2003)).  The 
1998 criteria for evaluating PTSD claims, the criteria in 
effect when the veteran submitted the request to reopen the 
claim for service connection for PTSD, are substantially the 
same, as both versions of the regulations require medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  Compare 38 C.F.R. § 3.304(f) (1998) with 38 C.F.R. 
§ 3.304(f) (2001).  

The 1999 amendments primarily codified the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Cohen v. Brown, 10 Vet. App. 128 (1997), and brought 38 
C.F.R. § 3.304(f) in line with the governing statute, 38 
U.S.C.A. § 1154(b), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The Board notes that the 2002 amendments pertain 
to PTSD claims resulting from personal assault, and are not 
applicable to this claim, as the veteran does not allege 
personal assault.  38 C.F.R. § 3.304(f).

An additional change in the application of regulations which 
affects the outcome of the claim on appeal is the adoption, 
effective in 1996, of the Fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders of the American 
Psychiatric Association (4th ed. 1994) (DSM-IV).  The DSM-IV 
provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror".  DSM-IV at 427-28.  

These criteria are no longer based solely on usual experience 
and response but are individualized (geared to the specific 
individual's actual experience and response).  Hence, under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development 
of that condition.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

In this case, the evidence of record establishes that the 
veteran reexperiences the sounds of helicopters, smells of a 
MASH unit, darkness, smoke, and experiences of guard duty.  
As these experiences are commonly known to have been present 
during the Persian Gulf War, and as each and every VA 
examiner who has seen the veteran, from 1993 to the present, 
has indicated that the veteran incurred PTSD as a result of 
these experiences, the appeal for service connection for PTSD 
is granted.   

2.  Claims for service connection for generalized joint pain, 
a gastrointestinal disorder, or a respiratory disorder

At the time of VA examination conducted in February 1999, the 
veteran denied any gastrointestinal problem, and denied any 
lung problem or shortness of breath.  The examiner noted that 
the veteran complained of left hip pain, left shoulder pain, 
and left arm and hand pain.  Probable left carpal tunnel 
syndrome was the assigned diagnosis for left arm and hand 
pain.  No diagnosis was assigned for the veteran's complaint 
of left hip pain.  The veteran did not complain of 
generalized joint pain, since the complaints of left hip and 
left shoulder and arm pain do not constitute complaints of 
"generalized" joint pain, and no diagnosis of generalized 
joint pain was assigned.  The evidence is devoid of any 
medical opinion linking joint pain of the left hip and left 
arm to an undiagnosed illness.

VA outpatient treatment records dated during the pendency of 
this claim do not reflect assignment of any diagnosis of a 
gastrointestinal, respiratory, or generalized joint disorder.  

Since the veteran failed to report for VA examination, has 
not provided good cause for failing to report for that 
examination, has not contacted VA to request that the 
examination be rescheduled, and, in fact, has not contacted 
VA for any reason, the claims on appeal must be decided on 
the evidence of record.  38 C.F.R. § 3.655.  

In the absence of a current medical diagnosis of a 
gastrointestinal, respiratory, or generalized joint disorder 
or an undiagnosed disorder manifested by gastrointestinal, 
respiratory, or generalized joint complaints, service 
connection for the claimed disorders cannot be granted.  
Brammer, supra; Rabideau, supra.  Since there is no evidence 
favorable to the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable determination.  

3.  Entitlement to service connection for a right foot 
disorder

The service medical records from the veteran's period of 
active duty disclose that a nodule on the right foot was 
noted.  At the time of VA examination conducted in February 
1999, the veteran reported that she had experienced right 
foot pain during her active duty.  The examiner concluded 
that the veteran had most likely had a cyst on the dorsal 
aspect of the foot, and that cyst was now resolved.  The 
examiner noted a current diagnosis of mild hallux valgus.  
The examiner did not provide an opinion that hallux valgus 
was related to the veteran's active service.

The veteran had a right foot disorder during service, but the 
current evidence reflects that that disorder has resolved.  
Service connection cannot be granted for the right foot 
disorder the veteran experienced in service, as there is no 
current medical evidence of that disorder.  Brammer, supra; 
Rabideau, supra.  

Although a current diagnosis of hallux valgus has been 
assigned, in the absence of medical opinion relating that 
disorder to the veteran's service, service connection cannot 
be granted for that disorder, since medical evidence of a 
nexus between the veteran's service and a claimed disorder is 
a requirement for establishing entitlement to an award of 
service connection.  See Caluza, supra.

Since the veteran failed to report for VA examination, has 
not provided good cause for failing to report for that 
examination, has not contacted VA to request that the 
examination be rescheduled, and, in fact, has not contacted 
VA for any reason, the claim must be decided on the evidence 
of record.  38 C.F.R. § 3.655.  

Since there is no evidence favorable to the veteran, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable determination.  The appeal for service connection 
for a right foot disorder must be denied.

4.  Entitlement to service connection for residuals of a left 
hip injury

On VA examination conducted in February 1999, the veteran 
complained of left hip stiffness for the previous five years.  
She was unable to identify any injury which might have caused 
the left hip pain.  Radiologic examination of the left hip 
disclosed no abnormality.  The examiner did not assign any 
diagnosis other than left hip pain.  Pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Thus, service connection for 
left hip pain cannot be granted.

The examiner did not provide a medical opinion linking the 
veteran's left hip pain to her service or to an undiagnosed 
illness.  Medical evidence of a nexus between the veteran's 
service and a claimed disorder is a requirement for 
establishing entitlement to an award of service connection.  
See Caluza, supra.  In the absence of medical opinion that 
the veteran's left hip pain is a manifestation of an 
undiagnosed illness, there is no evidence to warrant a grant 
of service connection for the claimed disorder on that basis.

Since the veteran failed to report for VA examination, has 
not provided good cause for failing to report for that 
examination, has not contacted VA to request that the 
examination be rescheduled, and, in fact, has not contacted 
VA for any reason, the claims on appeal must be decided on 
the evidence of record.  38 C.F.R. § 3.655.  

Since there is no evidence favorable to the veteran, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable determination.  

5.  Entitlement to service connection for sinusitis

The clinical evidence of record during the pendency of this 
appeal reflects that the veteran has been treated for 
sinusitis several times.  However, medical evidence of a 
nexus between the veteran's service and a claimed disorder is 
a requirement for establishing entitlement to an award of 
service connection.  See Caluza, supra.  The evidence is 
devoid of any medical opinion or clinical evidence linking 
the veteran's current sinusitis to her service, other than 
the veteran's own statement that she suffered from sinusitis 
during her active duty.  The veteran's testimony, because she 
is a layperson, cannot establish that her current sinusitis 
is etiologically linked to her service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Since the veteran failed to report for VA examination, has 
not provided good cause for failing to report for that 
examination, has not contacted VA to request that the 
examination be rescheduled, and, in fact, has not contacted 
VA for any reason, the claims on appeal must be decided on 
the evidence of record.  38 C.F.R. § 3.655.  

Since there is no evidence favorable to the veteran, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable determination.  

6.  Entitlement to service connection for vision problems

The only "vision problem" for which a medical diagnosis has 
been assigned is floaters.  The evidence is devoid of any 
medical opinion or clinical evidence linking floaters to the 
veteran's service, other than the veteran's own statement 
that she suffered from vision problems during her active 
duty.  The veteran's testimony, because she is a layperson, 
cannot establish that she has a vision problem linked to her 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The evidence is devoid of any medical opinion that floaters 
in the veteran's eyes are manifestations of an undiagnosed 
illness.  Floaters in the eye is a known medical diagnosis.  
38 C.F.R. § 3.317(a)(1)(i)).  Service connection on the basis 
of undiagnosed illness is not applicable.  

Since the veteran failed to report for VA examination, has 
not provided good cause for failing to report for that 
examination, has not contacted VA to request that the 
examination be rescheduled, and, in fact, has not contacted 
VA for any reason, the claims on appeal must be decided on 
the evidence of record.  38 C.F.R. § 3.655.  

Since there is no evidence favorable to the veteran, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable determination.  

7.  Entitlement to service connection for 
hypothyroidism/Graves disease.

Reserve component service medical records dated in 1989, 
prior to the veteran's period of active duty, reflect that 
the veteran was taking synthyroid at that time.  The clinical 
records establish that the veteran developed Graves' disease 
(hyperthyroidism), which was treated by using I-131 to 
eliminate the function of the thyroid tissue, requiring 
treatment thereafter with synthyroid to replace thyroid 
function.  Since the evidence establishes that the veteran 
had been treated for Graves' disease prior to her active 
service, the evidence is against her claim for service 
connection for that disorder.  

There is no evidence of opinion which is favorable to the 
veteran, other than notations that the veteran provided a 
history of Graves' disease beginning during her active duty.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence, and the Board is not required to accept the history 
provided by the veteran as a competent medical opinion that 
she incurred Graves' disease during service.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).

Since the veteran failed to report for VA examination, has 
not provided good cause for failing to report for that 
examination, has not contacted VA to request that the 
examination be rescheduled, and, in fact, has not contacted 
VA for any reason, the claims on appeal must be decided on 
the evidence of record.  38 C.F.R. § 3.655.  

Since there is no evidence favorable to the veteran, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable determination.  

8.  Entitlement to service connection for left hand and arm 
numbness

An examiner who conducted VA examination in February 1999 
provided a medical opinion that the veteran's left hand and 
arm numbness was due to carpal tunnel syndrome, which was due 
to her Graves' disease.  Since service connection has not 
been granted for Graves' disease, this opinion is unfavorable 
to the veteran's appeal for service connection for left arm 
and hand numbness.  

Since the examiner attributed the veteran's left arm and hand 
numbness to a diagnosed disorder, carpal tunnel syndrome, 
those symptoms cannot be considered manifestations of an 
undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(i)).  A grant 
of service connection for an undiagnosed illness manifested 
by left arm and hand numbness is not warranted.  

There is no evidence favorable to the veteran's claim for 
service connection for left hand and arm numbness, to include 
on the basis of undiagnosed illness.  The claim must be 
denied.  The veteran failed to report for VA examination, has 
not provided good cause for failing to report for that 
examination, and has not contacted VA to request that the 
examination be rescheduled.  The veteran has not, in fact, 
contacted VA for any reason.  The claim must be decided on 
the evidence of record.  38 C.F.R. § 3.655.  

Since there is no evidence favorable to the veteran, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable determination.  


ORDER

The appeal for service connection for PTSD is granted.

The requests to reopen claims of entitlement to service 
connection for a back disorder (claimed as low back pain and 
a spine disorder), a skin rash, to include as due to an 
undiagnosed illness, headaches and dizziness, to include as 
due to an undiagnosed illness, and a heart disorder are 
denied.  

The appeals for service connection for generalized joint 
pain, a right foot disorder, residuals of a left hip injury, 
a gastrointestinal disorder, a respiratory disorder, 
sinusitis, vision problems, hypothyroidism/Graves' disease, 
or left arm and hand numbness, are denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


